Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 21-23, 25, 27-42 are presented for examination. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 21-23, 25, 27-42 filed on 3/29/21 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25, 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,430,032 (hereinafter Nalliah). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.  
Nalliah discloses displaying a message list comprising a plurality of messages; receiving a selection of a first conversation, wherein the conversation is associated with a plurality of additional messages; displaying the conversation and at least one of the plurality of additional messages; receiving an indication to perform an action on the conversation; and in response to receiving the indication, performing the action on the conversation; wherein performing the action comprises (Nalliah claim 1, and although Nalliah does not specifically discloses “identifying a subset of messages from the plurality of messages, wherein the subset of messages are stored locally; performing the action locally on the first subset of messages; and sending a request to a server to perform the action on a remainder of the plurality of messages, wherein the remainder of the plurality of messages are stored on the server”, it is well known in the art that conversation could be stored locally or remotely, and applying the action to the remainder of the message stored remotely would keep the intended action to be applied to the entire conversation as intended by the user); subsequently receiving a second indication to change an ignore status for the first conversation; and in response to receiving the second indication, displaying the conversation and the plurality of associated messages in the message list (Nalliah claim 1); wherein the plurality of additional messages are email messages (Nalliah claim 5);  wherein  the plurality of additional messages have a message type, and wherein the message type is one of: an instant message communication; a missed call; a .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25, 27-42  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 21, 28 and 35, the newly amended claims recite the limitation “identifying a subset of messages from the plurality of messages, wherein the subset of messages are stored locally; performing the action locally on the first subset of messages; and sending a request to a server to perform the action on a remainder of the plurality of messages, wherein the remainder of the plurality of messages are stored on the server” which contradicts with the limitation “displaying a message list comprising a plurality of messages”, which renders the claim vague and indefinite.  If a message list comprising the plurality of messages could be displayed on the client, then the plurality of messages are stored locally at the client.  The situation where “a subset of message stored locally and the remainder of the message stored on the server” would not exist.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 





Liang-che Alex Wang 
April 11, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447